

116 HR 7285 IH: CHOPping Cash for CHAZ Act of 2020
U.S. House of Representatives
2020-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7285IN THE HOUSE OF REPRESENTATIVESJune 22, 2020Mr. Bishop of North Carolina (for himself, Mr. Gaetz, Mr. Biggs, and Mr. Budd) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit certain Federal funding to governmental entities that permit autonomous zones within their borders, and for other purposes.1.Short titleThis Act may be cited as the CHOPping Cash for CHAZ Act of 2020.2.Funding prohibition relating to autonomous zones(a)In generalDuring fiscal year 2021, no Federal funds may be provided to a covered governmental entity—(1)that permits, for a period exceeding 7 days, an autonomous zone to exist within the jurisdiction of such entity; and(2)until such time as such entity satisfies the requirements specified in subsection (c).(b)Regulations(1)In generalNot later than 15 days after the date of enactment of this Act, the Attorney General shall issue regulations necessary to carry out this section, including regulations establishing standards for determining, for purposes of subsection (a), what constitutes—(A)an autonomous zone; and(B)activities that permit such a zone to exist.(2)ANTIFA consideredIn determining what constitutes an autonomous zone, the Attorney General shall incorporate consideration of the presence of ANTIFA within the zone.(c)Reestablishing eligibilityTo reestablish eligibility for Federal funds, a covered governmental entity subject to the funding prohibition under subsection (a) shall—(1)disband the relevant autonomous zone; and(2)submit to the Attorney General a report detailing—(A)the manner in which the autonomous zone was disbanded; and(B)how the entity intends to prevent future establishment of autonomous zones.(d)Covered governmental entity definedIn this section, the term covered governmental entity means each of the following:(1)A State.(2)A territory of the United States.(3)A political subdivision of an entity described in this subsection, including a city or town.